AO 2458 (Rev. 02/0812019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                     Pagel of l


                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     v.                                      (For Offenses Committed On or After November I, 1987)


                     Armando Becerril-Avita                                  Case Number: 2: I 9-mj-8596

                                                                             Leah Weatherly Gonzales
                                                                             Defendant's Attorney


REGISTRATION NO. 83611298
THE DEFENDANT:
                                          ______ ______________________________________
 181 pleaded guilty to count(s) 1 of Complaint        _;:;....                                                                            ~




0 was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                  1

0 The defendant has been found not guilty on count(s)
                                                                         -----------------~
0 Count(s)                                                                    dismissed on the motion of the United States.
                  -----------------~


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              IZI TIME SERVED                             0 __________ days

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
0 Court recommends defendant be deported/removed with relative,                           charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                             Tuesday, March 5, 2019
                                                 --------r..ate of Imposition of Sentence
                                           FILED
                                                R - 5 2019               0 ORABLE RUTH         EZ MONTENEGRO
                                                                          ITED STATES MAGISTRATE JUDGE
                                 CL.EF?K, ltS. DISIRICT COURT
                             SOUTHERN DISTRf:j"f OF CAl..ir:ORNIA
                             BY        _m"---~-_Q~f.lJJY_
Clerk's Office Copy                                                                                                       2: 19-mj-8596
